Court of Appeals
of the State of Georgia

                                         ATLANTA, February 25, 2020

The Court of Appeals hereby passes the following order:

A20D0289, A20D0290. CHERIE LONG v. DUANE P. TRUEX, III (two cases).

      Following their 2014 divorce, Cherie Long and Duane P. Truex, III, have
engaged in protracted litigation, particularly with regard to custody over their minor
child. In 2016, the trial court awarded sole custody of the child to Truex, and we
affirmed on appeal. See Long v. Truex, 349 Ga. App. 875, 877-878 (1) (b) (827 SE2d
66) (2019). Long subsequently filed an “Exigent Motion to Modify Custody” that the
trial court denied on December 18, 2019. The same day, the trial court entered an
order finding Long to be in contempt of an order requiring her to reimburse Truex for
payment of Guardian ad Litem fees. In Case Number A20D0289, Long seeks leave
to appeal the custody order. In Case Number A20D0290, Long challenges the
contempt finding.
      Under OCGA § 5-6-34 (a) (11), direct appeals are permitted from “[a]ll
judgments or orders in child custody cases awarding, refusing to change, or
modifying child custody or holding or declining to hold persons in contempt of such
child custody judgment or orders.” See Moore v. Moore-McKinney, 297 Ga. App.
703, 704-705 (1) (678 SE2d 152) (2009). Accordingly, the trial court’s order denying
Long’s request for custody modification may be appealed directly.
      The right to directly appeal the custody order also permits appellate review of
the contempt ruling. Under OCGA § 5-6-34 (d), “[w]here an appeal is taken under
any provision of subsection (a), (b), or (c) of this Code section, all judgments, rulings,
or orders rendered in the case which are raised on appeal and which may affect the
proceedings below shall be reviewed and determined by the appellate court, without
regard to the appealability of the judgment, ruling, or order standing alone and
without regard to whether the judgment, ruling, or order appealed from was final or
was appealable by some other express provision of law contained in this Code
section[.]” See Hammonds v. Parks, 319 Ga. App. 792, 794 (2) (735 SE2d 801)
(2012).
      Pursuant to OCGA § 5-6-35 (j), this Court will grant a timely discretionary
application if the lower court’s order is subject to direct appeal.1 Accordingly, Long’s
application in Case Number A20D0289 is hereby GRANTED. Because Long has a
right of appeal from the custody ruling, the application in Case Number A20D0290
is also GRANTED. Long shall have ten days from the date of this order to file a
notice of appeal with the superior court, if she have not already done so. The clerk
of the superior court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
         Cave obtained extensions of time in which to file her discretionary
applications, rendering them timely. See A20E0024 and A20E0025.